Name: Commission Regulation (EEC) No 974/80 of 22 April 1980 fixing additional amounts for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/ 10 Official Journal of the European Communities 23 . 4. 80 COMMISSION REGULATION (EEC) No 974/80 of 22 April 1980 fixing additional amounts for certain pigmeat products tries in the determination of which not only the prices shown in customs documents but also all other indications concerning the prices ruling in third coun ­ tries, are taken into account, are developing in such a way that additional amounts should be fixed for those products at the level shown in the Annex ; Whereas, in accordance with Article 1 of Regulation No 121 /65/EEC (6) and with Regulations (EEC) No 564/68 (7), (EEC) No 998/68 ( »), (EEC) No 2260/69 (') and (EEC) No 1570/71 ( 10), the levy on certain products listed in those Regulations which originate in and come from the Federal Republic of Austria, the People 's Republic of Poland, the Hungarian People 's Republic, the Socialist Republic of Romania and the People's Republic of Bulgaria should not be increased by an additional amount ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (n), as amended by Regulation (EEC) No 1264/79 ( 12 ), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as last amended by Regulation (EEC) No 1423/78 (2), and in particular the second subparagraph of Article 13 (5 ) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price ') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 202/67/EEC of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries ( 3 ), as amended by Regulation No 614/67/EEC (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas , however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports listed according to product and country of origin in that Annex ; Whereas Council Regulation (EEC) No 2767/75 of 29 October 1975 (5 ) laid down general rules for the fixing of additional amounts for those products for which no sluice-gate price is fixed ; Whereas Regulation No 202/67/EEC lays down certain detailed rules, to that end, and in particular for determining the free-at-frontier offers for those products ; whereas, according to the information received by the Commission, offers from third coun ­ ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . (J ) OJ No 134, 30 . 6 . 1967, p. 2837/67 . (4) OJ No 231 , 27. 9 . 1967, p. 6 . (5 ) OJ No L 282, 1 . 11 . 1975, p. 29 . (6) OJ No 155, 18 . 9 . 1965, p. 2560/65 . I 7) OJ No L 107, 8 . 5 . 1968 , p. 6 . (8) OJ No L 170, 19 . 7 . 1968 , p. 14 . ( ») OJ No L 286, 14 . 11 . 1969 , p. 22 . ( 10) OJ No L 165, 23 . 7 . 1971 , p. 23 . (") OJ No L 84, 4. 4. 1979, p. 1 . ( 12 ) OJ No L 161 , 29 . 6 . 1979, s . 1 . 23 . 4. 80 Official Journal of the European Communities No L 105/ 11 HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 13 of Regulation (EEC) No 2759/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 28 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX to the Commission Regulation of 22 April 1980 fixing additional amounts for certain pigmeat products (ECU/100 kv) CCT heading No Description Supplementary amount Origin of imports 01.03 Live swine : A. Domestic species : II . Other : b) Other 300 Origin : German Democratic Republic (') 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 600 Origin : German Democratic Republic (') 2 . Hams and cuts of hams unboned (bone-in) 600 Origin : Republic of South Africa and Romania 6 . Other : aa) Boned or boneless and frozen 2000 Origin : China bb) Other 20-00 Origin : China (') With the exception of the German internal trade pursuant to the Protocol on German internal trade and connected problems.